Memorandum Per Curiam.
The defendant was not a service establishment within the exemption of clause (2) of subdivision (a) of section 13 of the Fair Labor Standards Act of 1938 (IT. S. Code, tit. 29, § 213, subd. [a], clause [2]) and plaintiff was engaged in an occupation necessary to the production of goods for commerce within the meaning of subdivision (a) *125of section 7 of the Act (U. S. Code, tit. 29, § 207, subd. [a]). (Philips v. Star Overall Dry Cleaning Laundry Co., 55 F. Supp. 238, affd. sub. nom. Phillips v. Star Overall Dry Cleaning Laundry Co., 149 F. 2d 416.)
The judgment should be modified by striking out the interest included in recovery, and as modified affirmed, with $25 costs to respondent, and $150 attorney’s fee allowed him on the appeal.
Shientag, McLaughlin and Hecht, JJ., concur.
Judgment accordingly.